This is a workmen's compensation case.
The accident occurred on July 19th, 1941, and as a result thereof the petitioner lost the sight of his right eye. The Bureau found that the petitioner was entitled to fifteen weeks' compensation for temporary disability and to 100 weeks' compensation based on 100 per cent. loss of the right eye.
In the Court of Common Pleas, he was awarded compensation on the basis of 40 per cent. of permanent total disability for 200 weeks with 24 4/7 weeks temporary disability.
The sole question for our determination is the weight of the medical testimony.
The petitioner's eye specialist testified with respect to the visual activity of the left eye with which there had been prior to the accident considerable difficulty. He testified that part of the vision in the left eye would never be normal, and that, therefore, he was totally disabled.
The testimony also shows that after the injury to the right eye a greater use of the left eye was forced by nature.
We rest our determination in this case upon the testimony of Dr. Elbert S. Sherman, who had treated the petitioner *Page 591 
after the injury to his right eye. He placed the present disability of the left eye as six per cent. of normal.
Obviously the rule laid down in Combination Rubber Co. v.Obser, 95 N.J.L. 43, is inapplicable. See Richardson v.Essex National Trunk, c., Co., Inc., 119 Id. 47.
The judgment of the Essex County Court of Common Pleas will be reversed, and the judgment of the Workmen's Compensation Bureau will be affirmed.